Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
   
	
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Rogers (US 9613911B2) Eisherbini et al. (US 2017/0094774 A1) and Hu (US 2017/0079135 A1)
Rogers discloses a stretchable substrate design.
Eishebini discloses patterns between stretchable devices.
Hu discloses a wavy interconnect bending structure.

The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

 




 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and12 of U.S. Patent No. 11275408 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because claim mapping below.
Instant application
US patent 11275408
1. A stretchable display device comprising: a lower substrate including: a first substrate, and a plurality of second substrates on the first substrate, the plurality of second substrates having higher rigidity than a rigidity of the first substrate, the plurality of second substrates spaced apart from each other; one or more light emitting elements disposed on each of the plurality of second substrates; and one or more suppression patterns on the first substrate, the one or more suppression patterns disposed in spaces between the plurality of second substrate
Claim 1 . A stretchable display device comprising: a lower substrate including: a first substrate, and a plurality of second substrates on the first substrate, the plurality of second substrates having higher rigidity than a rigidity of the first substrate, the plurality of second substrates spaced apart from each other; and one or more light emitting elements disposed on each of the plurality of second substrates, and a plurality of insulating layers disposed below the one or more light emitting elements of a corresponding second substrate, the plurality of insulating layers spaced apart from each other.and Claim 11. The stretchable display device of claim 1, further comprising one or more suppression patterns on the first substrate, the one or more suppression patterns disposed in spaces between the plurality of second substrates.
12. The stretchable display device of claim 1, wherein the one or more suppression patterns have higher rigidity than the rigidity of the first substrate.
2. The stretchable display device of claim 1, wherein the one or more suppression patterns have higher rigidity than the rigidity of the first substrate.
13. The stretchable display device of claim 2, wherein a suppression pattern in the one or more suppression patterns includes a first rigid portion and a second rigid portion on the first rigid portion, the second portion having higher rigidity than a rigidity of the first rigid portion.
3. The stretchable display device of claim 2, wherein a suppression pattern in the one or more suppression patterns includes a first rigid portion and a second rigid portion on the first rigid portion, the second portion having higher rigidity than a rigidity of the first rigid portion.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848